The plaintiff, a female, declared against the defendant at common law, and under the statute, for speaking of her the following words: "She keeps a disorderly house (innuendo, that she kept a house of prostitution, and was herself incontinent). "This" (meaning the plaintiff's) "is a disorderly house" (meaning it was a house of prostitution, kept by her, and she was a prostitute and incontinent). "If I said she kept a disorderly house, I don't know it; but if I did, it is true" (meaning her house was a house of prostitution, and she was a prostitute and incontinent). There was no averment of special damages.
The plaintiff proved that the defendant came to her house one night when considerable company (males and females) was there; that two of defendant's daughters were there; that some of the company were standing on the floor, some sitting on chairs, and one gentleman and one or more ladies were sitting on a bed in the same room;       (559) that the defendant said: "She keeps a disorderly house. I have seen enough to satisfy me. It is a disgrace to my children. I came here for a fuss, and I intend to have it. This is not the first time you have allowed them to pile up on your bed, and not ordered them up. This is a disorderly house." That, some days thereafter, speaking of the plaintiff, *Page 430 
he said: "If I said she kept a disorderly house, I don't know it; but if I did, it is true; for it is not the first time by several she has allowed persons to pile up on her bed, and did not object nor order them up."
These words were all spoken within six months prior to the institution of the suit.
The plaintiff then tendered a witness to prove that he was present when all these words were spoken, and he understood the defendant to mean "to charge the plaintiff with keeping a house of prostitution — with being a prostitute, and being incontinent."
This testimony was objected to by defendant's counsel, and ruled out, for which plaintiff excepted and, submitting to a nonsuit, appealed.
The words uttered by the defendant charge the plaintiff with keeping a house for prostitutes; in other words, it is a charge of keeping "a bawdy-house," which is an indictable offense. But every charge of an indictable offense is not actionable per se, without proof of special damage, and the case states there was no such proof. Whether to charge a woman with keeping a bawdy-house is actionable per se, either at common law or under the statute, on the ground that "the greater includes the less," and a woman who would keep a house for prostitutes must, necessarily, be a prostitute herself, is a question not presented by the case as made up by his Honor, and in regard to which we are not now at liberty to express an opinion; for the exception of (560) the plaintiff is put on the ground that she offered to prove that the witness understood the charge of keeping a bawdy-house, which the defendant made against her, as being in fact a charge that she was herself an unchaste woman, which is clearly untenable.
Suppose a witness says he heard one say that A. kept a grog-shop: can the witness be allowed to go on and say that by these words he understood that A. was charged with being himself a drunkard?
The question is too plain for discussion, and the learning on the subject is fully set out in Sasser v. Rouse, 35 N.C. 142, where it is said: "Without the restrictions above pointed out, any man would be liable to be sued for slander who has the misfortune to speak in the presence of an ignorant, or of a prejudiced, or of a corrupt witness; for the misapprehension of the witness, whether real or pretended, would thereby be substituted in the place of the inference which it is the duty of the Court to make as to the meaning of the words." There is no error.
PER CURIAM.                                             Affirmed.
Cited: S. v. Howard, 169 N.C. 313. *Page 431